Order issued: Oct ober 1             , 2012




                                                In The
                                  (Court of Apprato
                          IJ1i1t4 Bistrirt uf . rxas at Dallas
                                         No. 05-11-01708-CV


                                  HAL RACHAL, JR., Appellant

                                                   V.

                              LETKIEWICZ & FOSTER, Appellee


                             On Appeal from the Probate Court No. 2
                                     Dallas County, Texas
                              Trial Court Cause No. PR-09-2413-2


                                              ORDER

        Before the Court is appellant's August 17, 2012 motion regarding fees, the appellate record,

and supplemental brief and appellee's response to the motion. The trial court sustained the contest

to appellant's affidavit of indigence. Accordingly, appellant must pay costs of the appeal. We

GRANT the motion to the following extent:

        We ORDER John Warren, Dallas County Clerk, to file, WITHIN THIRTY DAYS OF

THE DATE OF THIS ORDER, either: (1) a supplemental clerk' s record containing the documents

requested by appellant; (2) written verification that appellant has not requested a supplemental

clerk' s record in accordance with rule of appellate procedure 34.5(c); or (3) written verification that

appellant was notified of the fee for the supplemental clerk' s record and appellant has not paid for

the record. See TEX. R. APP. P. 34.5(c). We caution appellant that if the Court receives notification
of no request for the supplemental clerk's record or no payment for the supplemental clerk's record,

the appeal will be submitted on the clerk's record currently on file with the Court.

        We ORDER Joie Rivera, Official Court Reporter for Probate Court No. 2 of Dallas County,

Texas, to file, WITHIN THIRTY DAYS OF THE DATE OF THIS ORDER, either: (1) the

reporter's record; (2) written verification that appellant has not requested preparation of a reporter's

record in accordance with rule of appellate procedure 34.6(b); or (3) written verification that

appellant was notified of the fee for the reporter's record and appellant has not paid for the record.

See TEX. R. APP. P. 34.6(b). We caution appellant that if the Court receives notification of no

request or no payment, we will order the appeal submitted without a reporter' s record. TEX. R. APP.

P. 37.3(c).

        On August 27, 2012 appellant filed a motion for an extension of time to file an amended

brief. We GRANT appellant' s motion to the extent that we order appellant to file an amended brief

WITHIN SIXTY DAYS OF THE DATE OF THIS ORDER. We caution appellant that if

appellant fails to file a brief within sixty days of the date of this order, the Court will strike the

existing brief and dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1) & 42.3(c).

        We DIRECT the Clerk of this Court to send a copy of this order by electronic transmission

to John Warren, Joie Rivera, and all counsel of record and to mail a copy of this order to appellant.